PER CURIAM.
This cause is before us on appeal from an order of the trial court requiring appellant’s employer to deduct $31 per month from appellant’s pay to satisfy a prior order of restitution. We must reverse because there is no statutory or rule authority permitting the trial court to impose income deduction as part of restitution in juvenile cases. See § 39.058, Fla.Stat. (1991); § 39.054, Fla.Stat. (Supp.1992); contrast § 775.089(12)(a)1, Fla. Stat. (Supp.1992).
BOOTH, ALLEN, and WEBSTER, JJ., concur.